Citation Nr: 1612527	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative joint disease (DJD). 

2. Entitlement to an evaluation in excess of 20 percent for left knee meniscal tear, status post arthroscopic repair with degenerative osteoarthritis and moderate instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to November 1985; from March 2003 to May 2003; and from October 2004 to July 2006. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued 10 percent disability ratings for the service-connected lumbar spine and left knee disabilities.  The Veteran disagreed with that determination and the current appeal ensued.  In October 2015, the RO increased the disability ratings for the service-connected lumbar spine and left knee disabilities to 20 percent disabling, both effective November 12, 2008 (date of receipt of claim for an increased rating). But see AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1. Prior to August 8, 2012, the Veteran had no more than moderate medial instability of the left knee, with no evidence of severe recurrent subluxation.

2. As of August 8, 2012, the Veteran has severe medial instability of the left knee. 

3. The Veteran's left knee degenerative joint disease, confirmed on X-ray, has been productive of, at most, limitation of flexion to approximately 85 degrees, and extension to 5 degrees (even when considering pain with repeated use), with painful motion.

4. The Veteran's lumbar spine disability is manifested by pain and flexion limited to 50 degrees at worst (even when considering pain with repeated use); associated neurological abnormalities and incapacitating episodes due to IVDS are not shown.


CONCLUSIONS OF LAW

1. Prior to August 8, 2012, the criteria for a rating in excess of 20 percent for left knee instability (also characterized as meniscal tear, status post arthroscopic repair with instability) are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5010-5257 (2015).

2. As of August 8, 2012, the criteria for a 30 percent rating for left knee instability (also characterized as meniscal tear, status post arthroscopic repair with instability) are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5010-5257 (2015).

3. Throughout the appeal period, the criteria for a separate rating of 10 percent, but no greater, for left knee DJD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2015).  

4. The criteria for a rating in excess of 20 percent for lumbar spine DJD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by a November 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence. See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, and several VA examinations. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2008 and 2015 VA spine and knee examinations are adequate because the examiners discussed the Veteran's medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied. 

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background - Lumbar Spine & Left Knee 

The Veteran submitted a claim for an increased rating in November 2008.  

A June 2008 VA treatment note reflects complaints of constant bilateral knee pain (5 to 6 out of 10 on the pain scale), which was affecting the Veteran's daily activities.  Objectively, range of motion and strength were all noted as being within normal limits.  

The Veteran underwent a VA joint/spine examination in December 2008.  At that time, she reported that her left knee was a 6 out of 10 on the pain scale and intermittent throughout the week.  She endorsed associated weakness, swelling, instability, and fatigability.  She reported flares of pain with pain increasing to an 8 at least once a month.  Precipitating factors included extended walking.  Alleviating factors included use of Lodine and elevation of her left knee.  She reported an additional limitation of motion/functional impairment of 10 to 25 percent with a flare.  She reported usage of a neoprene knee brace.  She had one arthroscopic surgery.  She denied fractures, dislocation, and/or subluxation.  Functionally, she had problems with constant walking while working or at home.

With respect to the lumbar spine, she denied any bed-bound episodes over the last 12 months.  She graded her lower back pain as a 5 out of 10 on the pain scale associated stiffness.  She denied any weakness or spasm.  She reported numbness and tingling to her right buttock that comes and goes.  She denied any specific flares of pain (where her pain will increase greater than a 5).  Her associated symptoms included numbness to the right buttock.  She did not use a cane or a back brace.  She reported that she was able to walk up to one mile but could not stand for greater than 30 minutes.  She reported problems with unsteadiness.  Functionally, she had problems with bending and stooping while at home and at work.

Objectively, there was tenderness over her bilateral SI joints.  There was no paraspinal muscle tenderness or spasm.  Straight leg raise was negative, bilaterally.  There was no curvature of the spine or scoliosis.  Flexion was from 0 to 80 degrees with pain at 80 degrees; extension was from 0 to 30 degrees with pain at 30 degrees; lateral flexion was from 0 to 25 degrees, bilaterally, with pain at 25 degrees on the left only; and rotation was from 0 to 30 degrees, bilaterally, with pain on the left only at 30 degrees.  The Veteran had increased pain but no additional decrease in range of motion with repetitive testing.  She had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing of her lumbar spine.  She had no incoordination noted with repetitive testing of the lumbar spine.  

On inspection of her left knee, the Veteran had no obvious warmth, redness or swelling.  Left knee flexion was from 0 to 124 degrees with pain at 124 degrees; extension was to 0 degrees, with pain.  The Veteran had a negative Lachman's and negative varus-valgus strain (no evidence of instability).  There was mild tenderness noted over her patellar tendons.  There was an increase in pain but no additional decrease in range of motion with repetitive testing.  She had mild fatigue weakness and lack of endurance with repetitive testing of the left knee.  She had no specific incoordination noted with repetitive testing.  She had a mild intermittent limp without the use of a cane.  Leg strength was 5/5.  The Veteran had no ankle or extensor hallucis weakness noted on examination.  Patellar and Achilles tendon reflexes were 1/1.  

Pertinent diagnoses were left knee osteoarthritis (s/p arthroscopic repair of meniscal tear), and lumbar spine degenerative joint disease. 

A December 2008 VA treatment note reflects complaints of knee pain.  The Veteran had 0 to 90 degrees of flexion.  There was tenderness at the medial joint lines.  X-rays documented mild arthritis.  

An August 2009 VA MRI report noted small joint effusion of the left knee, and an abnormal signal within the anterior horn medial meniscus, "which may reflect a surface tear."  

VA treatment records dated in 2012 reflect that the Veteran underwent physical therapy for her left knee DJD; treatment included hot packs and electrical stimulation.  An August 8, 2012, VA physical therapy note shows complaints of the left knee buckling several times per week, particularly when ambulating steps/stairs.  The Veteran also reported pain with stooping/squatting.  She stated the pain was presently being managed to some extent by the pain medication but her goal was to be able to manage the pain without medication.  She reported a pain level of 5/10 when aggravated.  Active range of motion was full with medial instability of 3+.  She reported that there were days when she could barely walk on the knee because of the pain.

In July 2012, numerous "buddy statements" were submitted in supports of the Veteran's knee and back claims.  The statements primarily attested to the Veteran's ongoing knee and back pain, and problems with climbing stairs and engaging in other activities. 

VA treatment records dated throughout 2013 and 2014 document ongoing complaints of back and left knee pain that affects her daily activities.  

The Veteran underwent a VA spine examination in April 2015.  At that time, the Veteran reported chronic back pain stiffness and some loss of motion at baseline. She also endorsed approximately twice weekly sharp pain in the low back where her back would "lock" in place for about 15 minutes; she reported that she could barely move with these brief episodes.  The examiner noted that the described episodes were not classifiable as "flares" due to the brief nature of the symptoms.  Otherwise, the Veteran did not report flare-ups of pain.  She described functional impairment as pain, stiffness, loss of motion.  

Objectively, forward flexion of the thoracolumbar spine was from 0 to 75 degrees; extension was from 0 to 10; right and left lateral flexion were from 0 to 20 degrees; and right and left lateral rotation were from 0 to 30 degrees.  All planes of motion were noted as exhibiting pain.  Mild lumbar paraspinal spasm with paraspinal muscle tenderness was present.  Hyperlordotic curvature was also present and noted as being due to body habitus (not due to service-connected spine conditions).  

The Veteran was able to perform repetitive-use testing.  After such testing, flexion was to 60 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 30 degrees.  

The examiner noted that pain significantly limited functional ability with repeated use over a period of time.  In terms of resulting range of motion, flexion was limited to 50 degrees; extension to 10 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 30 degrees. 

The Veteran had muscle spasm and tenderness but they did not result in abnormal gait or abnormal spinal contour.  The examiner noted objective evidence of back pain getting into/out of seated position and onto/off of the exam table.  Muscle strength testing was 5/5 throughout.  Deep tendon reflexes were normal.  Sensory examination was normal.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  IVDS was not present.  The Veteran used a cane for the left knee (not back) condition.  

The Veteran also underwent a VA knee examination in April 2015.  At that time, she reported worsening left knee pain over time; having to walk with a cane over the past 2 years; left knee instability symptoms (without locking); and chronic swelling.  The Veteran did not report flare-ups.  

Flexion of the left knee was from 0 to 90 degrees and extension was from 90 to 0 degrees.  Pain was noted on examination as causing functional loss (restricted motion with flexion/extension).  There was evidence of bilateral joint line tenderness with mild effusion and crepitus.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion. 

The examiner noted that pain significantly limited functional ability with repeated use over a period of time.  In terms of resulting range of motion, flexion was limited to 85 degrees and extension was limited to 5 degrees.  

Additional factors include an antalgic gait (mild), instability, and mild effusion.  Muscle strength was 5/5.  There was no history of recurrent subluxation or lateral instability.  A history of chronic, persistent effusion was noted.  There was medial instability (2+, or 5 to 10 millimeters) of the left knee.  With respect to meniscal conditions, the examination report notes a meniscal tear and frequent episodes of joint pain and joint effusion.  The examiner noted that the Veteran underwent an arthroscopic partial meniscectomy in 2006 with residual instability.  An associated surgical scar was not noted as being painful or unstable, or having a total area equal to or greater than 39 square cm (6 square inches).  The Veteran used a cane.  Arthritis was present.  The examiner provided an opinion that the left knee instability was at least as likely as not due to the service-connected left knee meniscal tear (s/p partial arthroscopic meniscectomy), "as when part of the meniscus is removed, it narrows the joint beyond normal allowing increased laxity and stress on supporting ligaments of the knees which can lead to instability."  

The Veteran underwent a VA knee examination in August 2015.  At that time, she reported experiencing pain shooting through her left knee, difficulty walking up stairs, and giving way/out.  

Flexion of the left knee was from 0 to 130 degrees, while extension was from 130 to 0 degrees.  Pain was noted with flexion but it did not result in/cause functional loss.  Crepitus was present.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.  The examiner noted that pain, weakness, fatigability and/or incoordination did not significantly limit functional ability with flare-ups.  Muscle strength testing was 5/5.  Joint instability was not found upon examination.  There was no ankylosis.  

Increased ratings, generally 

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When  a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40  and 4.45, if such factors are not contemplated in the rating criteria. The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Analysis - Left Knee, Instability 

The Veteran has been assigned a 20 percent rating under DC 5010-5257 for left knee meniscal tear, status post arthroscopic repair and moderate instability, effective from November 12, 2008 (i.e., the date of the Veteran's claim for an increased rating).  

Under DC 5257, a 20 percent rating represents moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.  Consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under this code as it is not based on loss of range of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board notes that stability testing has shown left knee medial instability. See April 2015 VA Examination; see also August 2012 VA Physical Therapy Note.  There has been no demonstrated lateral instability (as specified under DC 5257) or recurrent subluxation (the alternative basis for a rating under DC 5257).  38 C.F.R. § 4.71a.  Nevertheless, the AOJ assigned a rating based on recurrent instability effective since November 12, 2008, using DC 5010-5257.  Further, DC 5257 is the most analogous code, and the Board will continue the evaluation of such symptoms under this code.

In this case, the evidence reflects no more than moderate instability due to meniscal tearing, status post repair, prior to August 8, 2012.  In this regard, although the Veteran complained of instability upon VA examination in 2008, Lachman's and other objective stability tests were negative.  There are no other objective findings of instability prior to August 2012.  There is also no evidence of recurrent subluxation of the left knee, severe or otherwise, so as to warrant a higher rating on an alternative basis under DC 5257, prior to August 2012. 

As discussed below, the Veteran also has arthritis, with pain and other symptoms including painful or limited motion, resulting in impairment of function to warrant separate ratings for various periods on appeal.  Nevertheless, there has been no more than moderate instability, which warrants the currently assigned 20 percent rating, prior to August 8, 2012.  38 C.F.R. § 4.71a, DC 5257.  Further, a rating for instability is not subject to consideration of a higher rating based on additional impairment due to pain or other factors after repetitive use or during flare-ups because DC 5257 is not based on limitation of motion. Johnson, 9 Vet. App. at 11. 

As of August 8, 2012, however, the evidence demonstrates objective findings of grade 3+ and grade 2+ (out of normal, 1+, 2+, or 3+) medial instability of the left knee. See August 8, 2012, VA Physical Therapy Treatment Note and April 2015 VA Examination Report, respectively.  In contemporaneous statements of record, the Veteran voiced complaints of increased symptoms of knee instability, including frequent knee buckling, popping, and giving way.  Based on the foregoing, the Board concludes that the Veteran's left knee instability more nearly approximates the level of severe recurrent medial instability from August 8, 2012.  This is the highest rating available for instability under Diagnostic Code 5257.  

Arthritis and limitation of motion 

In addition to instability, the Veteran has been diagnosed with degenerative joint disease (arthritis) of the left knee throughout the appeal period.  She has complained of significant pain, swelling, weakness, fatigability, and painful or limited motion.  

Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-rays is rated based on limitation of motion of the affected joint under the appropriate diagnostic code or codes.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion, to be combined, not added, where there is sufficient evidence of painful motion. 38 C.F.R. § 4.71a, DCs 5003 & 5010. 

Normal extension of the knee is to zero degrees. 38 C.F.R. § 4.71a, Plate II.  A noncompensable (0 percent) rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent, extension must be limited to 10 degrees. A 20 percent rating will be assigned for extension limited to 15 degrees.  A 30 percent rating will be assigned for extension limited to 20 degrees. A 40 percent rating is assigned for extension limited to 30 degrees.  A maximum 50 percent rating requires extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Normal flexion of the knee is to 140 degrees. See 38 C.F.R. § 4.71a , Plate II. A noncompensable (0 percent) rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A maximum 30 percent rating under this code will be assigned for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss of the leg. VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

Separate ratings may be assigned for arthritis under DC 5003 (or DC 5010) and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability. VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14; Amberman, 570 F.3d at 1381.  When a compensable rating has been assigned under DC 5257, the limitation of motion need not be compensable under DC 5260 or 5261 to warrant a separate rating for arthritis established by x-ray.  Rather, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint. VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998). 

Similarly, a compensable or higher rating may be assigned for limitation of motion based on additional functional impairment due to pain or other factors, including after repetitive use or during flare-ups.  For these purposes, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis under DC 5003.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Mitchell, 25 Vet. App. 32. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent, but no greater, for her left knee arthritis with limitation of motion is also warranted throughout the entire appeal period.  

By way of history, the Board observes that in the March 2007 rating decision, the RO granted service connection for the left knee disability, and awarded a 10 percent rating under Diagnostic Code 5010-5260 on the basis that while the evidence did not show that the Veteran met the requirements for a compensable evaluation, the evidence showed painful or limited motion of a major joint.  In the instant appeal, painful limited motion of a major joint continues to be shown.  The Veteran has consistently been noted as having DJD of the left knee on X-ray examination and left knee extension and flexion have been mildly limited (i.e., extension limited to 5 degrees and flexion to 85 degrees, at most, and when considering pain with repeated use over a period of time), with evidence of painful motion. See, e.g., April 2015 VA Examination Report.  As this represents some limitation of motion, but not nearly to a compensable degree, and as the Board finds that such constant symptomatology is distinct from the Veteran's episodes of instability due to her meniscus problems, a separate 10 percent rating continues to be warranted under DC 5010 notwithstanding the RO's actions in the October 2015 rating decision. See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Again, however, such limitations of flexion and extension are not nearly to the compensable levels under Diagnostic Codes 5261 and 5260, respectively - even when considering any additional functional disability related to knee flexion and extension.  Thus, a separate rating of 10 percent, but no greater, for the Veteran's left knee DJD is warranted.  [The Board's actions herein remedy any procedural concerns raised by the RO's switching of diagnostic codes in the October 2015 rating decision.  Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011); 38 C.F.R. § 3.344 (2015).]

Other potentially applicable codes

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). See 38 C.F.R. § 4.71a.  There is no evidence of such impairment in this case. 

There is, however, evidence of meniscal impairment or symptomatic removal of the meniscus.  As noted by the VA examination reports, the Veteran has had abnormal or missing meniscus throughout the appeal, status post meniscectomy in 2006, in addition to arthritis and medial instability

Under DC 5258, a rating of 20 percent is available for dislocated semilunar cartilage (meniscus), with frequent episodes of locking, pain, and effusion into the joint.  Under DC 5259, a rating of 10 percent is available for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a. 

Further, VA's General Counsel has noted that removal of semilunar cartilage may resolve symptoms of restricted motion caused by tears and displacement, implying that tears or dislocation (under DC 5258) may involve limitation of motion.  Removal of semilunar cartilage may also result in complications including reflex sympathetic dystrophy that produce loss of motion.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 concerning functional impairment due to pain and other factors may be relevant under DC 5259, although that code is not explicitly based on limitation of motion. See VAOGCPREC 9-98.

As noted above, the Veteran has complained of frequent pain (but not locking), and there has been swelling or effusion, as shown during the 2015 VA examination.  Nevertheless, these symptoms are already contemplated by the assigned ratings of 20 percent, effective from November 12, 2008, to August 8, 2012, and 30 percent, effective from August 8, 2012, for medial instability, and the rating assigned herein of 10 percent throughout the appeal for arthritis with limitation of flexion/extension due to pain and other factors.  To assign a separate rating based on meniscal impairment, either dislocation or symptomatic removal, would constitute impermissible pyramiding. 38 C.F.R. § 4.14.  Moreover, to the extent that the Veteran retains any semilunar cartilage, a higher or separate rating of 20 percent for dislocated semilunar cartilage under DC 5258 is not warranted; indeed, while effusion has been demonstrated, there have been no findings - subjective or objective - of frequent locking episodes. 38 C.F.R. § 4.71a.  

Accordingly, higher and/or separate ratings under DCs 5258 and/or 5259 are not warranted. 

The Veteran also has a scar from her 2006 meniscectomy.  There is no indication that it covers an area of at least six square inches (39 square centimeters), or that it is symptomatic in any way.  As such, a separate rating for left knee scars is not warranted. See 38 C.F.R. § 4.118, DCs 7801 to 7805.

In summary, resolving all reasonable doubt in the Veteran's favor, she is entitled to a separate rating of 10 percent, but no higher, for arthritis with painful or limited motion of the left knee throughout the appeal period, under DC 5010.  Further, a rating of 30 percent, but no higher, for medial instability of the left knee is warranted from August 8, 2012, forward; however, the criteria for a rating in excess of 20 percent for medial instability prior to August 8, 2012, have not been met.  

Lumbar Spine 

The Veteran contends her lumbar spine disability is more severe than currently rated.  She has endorsed low back stiffness, pain, problems with bending and stooping, and intermittent, brief episodes of sharp/locking pain.  Her lumbar spine disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine. 

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), the next highest rating, a 40 percent evaluation, is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine. 

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5)(2015). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS), a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, Note (2)(2015).

In other words, given the above criteria, the Veteran is entitled to an increased evaluation only on three bases: limitation of flexion to 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 20 percent disability evaluation.  As noted, to merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion do not meet this standard.  Specifically, the December 2008 VA examination noted forward flexion to 80 degrees (10 degrees short of full range of motion); the April 2015 VA examination noted flexion to 75 degrees. See 38 C.F.R. § 4.71a, Plate V.  Moreover, the April 2015 VA examiner found no evidence of ankylosis.  

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS.  In this regard, the Veteran has not been shown to have IVDS of the thoracolumbar spine (see, e.g., April 2015 VA examination report) and/or incapacitating episodes due to IVDS at any time during the appeal period.  

The Board has considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of her spine and that there is chronic back pain.  Both VA examiners noted objective evidence of pain during range-of-motion testing.  The 2008 VA examiner also noted mild to moderate fatigue, weakness, and lack of endurance with repetitive testing of her lumbar spine; this did not, however, translate into any additional loss of range of motion or functional impairment of the thoracolumbar spine.  Upon examination in 2015, the examiner noted functional loss due to pain with repetitive motion and pain with repeated use over time; even considering such functional impairment, however, the Veteran was still able to forward flex to 60 and 50 degrees, respectively.  Notably, the Veteran's strength, sensation and reflexes were all normal at this time.  Her back disability was not productive of swelling, deformity, or atrophy that affected stability, standing, and/or weight-bearing.  The Veteran's gait was noted as being mildly antalgic and she used a cane to ambulate, but this was largely attributed to her service-connected left knee disability.  Moreover, the Veteran denied flare-ups during the VA examinations, only noting that she experienced brief (i.e., 15 minute) periods of sharp back pain/locking several times per week.  Notably, the examiner stated that the reported episodes were not classifiable as "flares" due to the brief nature of the symptoms.  

The evidence thus reflects that the limitations caused by the DeLuca factors do not cause the orthopedic symptoms of the Veteran's lumbar spine disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

Finally, the Board acknowledges that the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, is part and parcel of the Veteran's increased rating claim.  In this regard, the record does not demonstrate bowel or bladder impairment that is attributable to the Veteran's lumbar spine disability.  It is acknowledged that the Veteran complained of intermittent numbness and tingling to her right buttock during her December 2008 VA examination; however, the April 2015 VA examination report expressly noted that there was no evidence of any neurologic abnormalities or findings, to include radiculopathy, related to the lumbar spine disability.  Accordingly, the assignment of a separate rating is not warranted.

The Board has carefully considered the Veteran's assertions regarding the severity of her lumbar spine disability.  She is competent to state how she experiences symptoms, such as pain, that require only personal knowledge as it comes to her through her senses. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She, however, is not competent to identify the specific level of disability according to the relevant diagnostic codes. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, her opinions are outweighed by the medical evidence of record, which shows that she is not entitled to a higher rating for her lumbar spine disability.

Other Considerations

The Board has also considered whether the schedular rating in this case is adequate. The Veteran's service-connected lumbar spine and left knee disabilities are manifested by chronic pain, which interfere with prolonged sitting and standing, walking, bending, and squatting.  She has also reported difficulty with daily activities due to back pain.  These symptoms, and their resulting impairment, are contemplated by the applicable diagnostic criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine and leg/knee provide disability ratings on the basis of limitation of motion and instability (knee). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In this regard, as a result of this decision, a separate evaluation of 10 percent has been assigned for painful motion of the left knee, as well as an increased rating for knee instability.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the Veteran has been employed full-time throughout the appeal period.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Prior to August 8, 2012, a rating in excess of 20 percent under Diagnostic Code 5257 for left knee instability is denied.

As of August 8, 2012, a rating of 30 percent under Diagnostic Code 5257 for severe medial instability of the left knee is granted, subject to the laws and regulations controlling the award of monetary benefits. 

A rating of 10 percent under Diagnostic Code 5010 for left knee DJD is granted (continued beginning November 12, 2008), subject to the laws and regulations controlling the award of monetary benefits

A rating in excess of 20 percent for lumbar spine DJD is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


